972 So.2d 924 (2008)
Derrick DENNIS, Appellant,
v.
DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES, DIVISION OF DRIVER LICENSES OF The STATE OF FLORIDA, and Fred O. Dickinson, Executive Director, Department of Highway Safety and Motor Vehicles, and. Sandra. Lambert, Director Division of. Driver License, and T.N. Prakash, Chief, Bureau of Driver Improvement, Appellees,
No. 1D07-328.
District Court of Appeal of Florida, First District.
December 12, 2007.
Rehearing Denied January 17, 2008.
David M. Robbins and Susan Z. Cohen of Epstein & Robbins, Jacksonville, for Appellant.
Judson M. Chapman, General Counsel, and Kathy A. Jimenez-Morales, Assistant General Counsel, Tallahassee, for Appellees.
PER CURIAM.
The appellant challenges a summary final judgment by which the trial court concluded that the appellant was not entitled to a full, unrestricted reinstatement of his previously revoked Florida driver's license pursuant to section 322.28, Florida Statutes. We affirm the trial court's ruling on this point. However, the trial court also concluded that the appellant was not entitled to request a restricted, hardship license pursuant to section 322.271, Florida Statutes. Because the appellant did not seek a ruling on his right to pursue such a license, the trial court erred in addressing this question. The portion of the order addressing the appellant's right to pursue a restricted, hardship license pursuant to section 322.271, Florida Statutes, is therefore stricken. The summary final judgment is otherwise affirmed.
ALLEN, DAVIS, and BENTON, JJ., concur.